Exhibit 10.2(i)

Schedule A

Notice of Restricted Stock Unit Grant

 

Participant:

   [•]   

Company:

   WellPoint, Inc.   

Notice:

   You have been granted the following award of restricted stock units of common
stock of the Company in accordance with the terms of the Plan and the attached
Restricted Stock Unit Award Agreement.

Plan:

   WellPoint 2006 Incentive Compensation Plan

Grant:

  

Grant Date: [•]

Number of Restricted Stock Units: [•]

Period of Restriction:

   The Period of Restriction applicable to the number of your Restricted Stock
Units listed in the “Shares” column below shall commence on the Grant Date and
shall lapse on the date listed in the “Lapse Date” column below, subject to the
performance measure described below.     

Shares

  

Lapse Date

                                  

Notwithstanding the Lapse Dates indicated above, the Period of Restriction on
the Restricted Stock Units shall lapse on the Lapse Dates above subject to the
following performance measure: if the 2007 adjusted Diluted Earnings Per Share
(“EPS”), as approved by the Compensation Committee of the Board of Directors of
the Company for the Company’s Annual Incentive Plan, meets or exceeds $5.53,
which is the 2007 EPS goal as defined in the Company’s Annual Incentive Plan,
after funding the Restricted Stock Unit Grants for all participants, then the
Period of Restriction on 100% of the shares shall lapse on the Lapse Dates
indicated above. Should the 2007 EPS exceed a threshold amount but not allow for
the full funding of the Restricted Stock Unit Grants for all participants, then
only a pro-rata number of shares shall have the Period of Restriction lapse on
the Lapse Dates indicated above.1

   In the event that a Change of Control (as defined in the Plan)2 occurs before
your Termination, your Restricted Stock Unit Grant will remain subject to the
terms of this Agreement, unless the successor company does not assume the
Restricted Stock Unit Grant. If the successor company does not assume the
Restricted Stock Unit Grant, then the Period of Restriction shall immediately
lapse upon a Change of Control.   

3

--------------------------------------------------------------------------------

1

Paragraph may be deleted in a non-annual award for a new hire or a non-annual
retention award.

2

For restricted stock unit awards to Angela F. Braly, “Change in Control” is
defined in her Employment Agreement with the Company dated February 24, 2007
(“Employment Agreement”) and this paragraph contains the appropriate references
to her Employment Agreement.

3

Additional paragraph in certain restricted stock unit awards for Angela F. Braly
as follows:

The Restricted Stock Unit Grant is subject to you becoming President and Chief
Executive Officer of the Company on June 1, 2007. If you do not become President
and Chief Executive Officer of the Company on June 1, 2007, your rights to
Restricted Stock Unit Grant shall be forfeited on June 2, 2007.

 

- 1 -



--------------------------------------------------------------------------------

Rejection:

   If you do not want to accept your Restricted Stock Units, please return this
Agreement, executed by you on the last page of this Agreement, at any time
within sixty (60) days after the Grant Date to WellPoint, Inc., 120 Monument
Circle, Indianapolis, Indiana 46204, Attention: Stock Administration. Do not
return a signed copy of this Agreement if you accept your Restricted Stock
Units. If you do not return a signed copy of this Agreement within sixty (60)
days after the Grant Date, you will have accepted your Restricted Stock Units
and agreed to the terms and conditions set forth in this Agreement and the terms
and conditions of the Plan.

 

- 2 -



--------------------------------------------------------------------------------

Restricted Stock Unit Award Agreement

This Restricted Stock Unit Award Agreement (this “Agreement”) dated as of the
Grant Date (the “Grant Date”) set forth in the Notice of Restricted Stock Unit
Grant attached as Schedule A hereto (the “Grant Notice”) is made between
WellPoint, Inc. (the “Company”) and the Participant set forth in the Grant
Notice. The Grant Notice is included in and made part of this Agreement.

1. Period of Restriction. The Period of Restriction with respect to the
Restricted Stock Units shall be as set forth in the Grant Notice (the “Period of
Restriction”). The Participant acknowledges that prior to the expiration of the
applicable portion of the Period of Restriction, the Restricted Stock Units may
not be sold, transferred, pledged, assigned, encumbered, alienated, hypothecated
or otherwise disposed of (whether voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy)). Upon the expiration of the applicable
portion of the Period of Restriction and subject to the performance measure
described in the attached Grant Notice, the restrictions set forth in this
Agreement with respect to the Restricted Stock Units theretofore subject to such
expired Period of Restriction shall lapse and the Shares covered by the related
portion of the award shall be delivered, except as may be provided in accordance
with Section 9 hereof.

2. Ownership. Upon expiration of the applicable portion of the Period of
Restriction and subject to the performance measure described in the attached
Grant Notice, the Company shall transfer the Shares covered by the related
portion of the award to the Participant’s account with the Company’s captive
broker.

3. Termination.4

(a) Retirement. If the Participant’s Termination is due to Retirement (for
purposes of this Agreement, defined as the Participant’s Termination after
attaining age fifty-five (55) with at least ten (10) completed years of
service), the restrictions upon the Restricted Stock shall continue to lapse
throughout the Period of Restriction; provided, however, that if the
Participant’s Termination due to Retirement is during the calendar year of the
Grant Date, the Restricted Stock Units shall be forfeited on a pro-rata basis,
measured by the number of months in that calendar year during which the
Participant was employed by the Company or an Affiliate (e.g., if the
Participant’s Retirement occurs in September, 25% (or 3/12) of the Restricted
Stock Units will be forfeited), and the Period of Restriction on the
non-forfeited portion of the Restricted Stock Units shall continue to lapse
throughout the Period of Restriction, subject to the performance measure
described in the attached Grant Notice.5

(b) Death and Disability. If the Participant’s Termination is due to death or
Disability (for purposes of this Agreement, as defined in the applicable
WellPoint Long-Term Disability Plan), then the Period of Restriction shall
immediately lapse, causing any restrictions which would otherwise remain on the
Restricted Stock Units to immediately lapse.6

(c) Other Terminations. Unless Section 3(d) is applicable, if the Participant’s
Termination is by the Company or an Affiliate or by the Participant for any
reason other than death, Disability or Retirement, then all Restricted Stock
Units for which the Period of Restriction had not lapsed prior to the date of
such Termination shall be immediately forfeited.

--------------------------------------------------------------------------------

4

For Larry C. Glasscock’s 2007 restricted stock unit award, this section is
replaced with the following:

Retirement and Forfeiture.

 

  (a) Retirement. The Participant’s Retirement, as defined in the Employment
Agreement entered into by and between the Company and the Participant dated as
of December 28, 2005 (the “Employment Agreement”), will affect the Restricted
Stock Units in accordance with Section 15 of the Employment Agreement.

 

  (b) Forfeiture. The Restricted Stock Units shall be forfeited if the
Participant breaches any provision of Section 19 (other than Section 19(b)) of
the Employment Agreement, in which case the Participant shall be subject to the
“Return of Consideration” provision contained in Section 19(g) of the Employment
Agreement.

 

5

Deleted in non-annual retention awards; paragraph is deleted from Angela F.
Braly’s restricted stock unit awards.

6

For awards to Angela F. Braly, “Disability” is defined in her Employment
Agreement and this section contains the appropriate reference to her Employment
Agreement.

 

- 3 -



--------------------------------------------------------------------------------

(d) Termination after Change in Control. If after a Change in Control the
Participant’s Termination is (i) by the Company or an Affiliate without Cause
(for purposes of this Agreement, defined as a violation of a “work guideline” as
such term is defined in the WellPoint Associate Handbook) or (ii), if the
Participant participates in the WellPoint, Inc. Executive Agreement Plan (the
“Agreement Plan”), by the Participant for Good Reason (as defined in the
Agreement Plan), then the Period of Restriction on all Restricted Stock Units
shall immediately lapse, causing any restrictions which would otherwise remain
on the Restricted Stock Units to immediately lapse.7

(e) Clawback Provision. Notwithstanding any other provisions of this Agreement
to the contrary, in the event that the Participant is an Executive (as defined
by the Company) at the time of the Participant’s Termination, the Restricted
Stock Units shall be forfeited if the Participant breaches any provision of
Section 3.6 or 3.10 of the Agreement Plan, regardless of whether the Participant
is then a participant in the Agreement Plan, in which case the Participant shall
be subject to the “Return of Consideration” provision contained in Section 3.7
of the Agreement Plan.8

4. Transferability of the Restricted Stock Units. The Participant shall have the
right to appoint any individual or legal entity in writing, on a Designation of
Beneficiary form, as his/her beneficiary to receive any Restricted Stock Units
(to the extent not previously terminated or forfeited) under this Agreement upon
the Participant’s death. Such designation under this Agreement may be revoked by
the Participant at any time and a new beneficiary may be appointed by the
Participant by execution and submission to the Company, or its designee, of a
revised Designation of Beneficiary form to this Agreement. In order to be
effective, a designation of beneficiary must be completed by the Participant on
the Designation of Beneficiary form and received by the Company, or its
designee, prior to the date of the Participant’s death. If the Participant dies
without such designation, the Restricted Stock Units will become part of the
Participant’s estate.

5. Taxes and Withholdings. Upon the expiration of the applicable portion of the
Period of Restriction (and delivery of the underlying Shares), or as of which
the value of any Restricted Stock Units first becomes includible in the
Participant’s gross income for income tax purposes, the Participant shall notify
the Company if the Participant wishes to pay the Company in cash, check or with
shares of WellPoint common stock already owned for the satisfaction of any taxes
of any kind required by law to be withheld with respect to such Restricted Stock
Units; provided, however, that pursuant to any procedures, and subject to any
limitations as the Compensation Committee of the Board of Directors of the
Company (“Committee”) may prescribe and subject to applicable law, if the
Participant does not notify the Company in writing at least 14 days prior to the
applicable lapse of the Period of Restriction, then the Participant will satisfy
such withholding obligations by withholding a portion otherwise deliverable to
the Participant pursuant to the Restricted Stock Units (provided, however, that
the amount of any portion so withheld shall not exceed the amount necessary to
satisfy required Federal, state, local and non-United States withholding
obligations using the minimum statutory withholding rates for Federal, state,
local and/or non-U.S. tax purposes, including payroll taxes, that are applicable
to supplemental taxable income). Any such election made by the Participant must
be irrevocable, made in writing, signed by the Participant, and shall be subject
to any restrictions or limitations that the Committee, in its sole discretion,
deems appropriate.

6. No Rights as a Shareholder. The Participant shall have no rights of a
shareholder (including, without limitation, dividend and voting rights) with
respect to the Restricted Stock Units, for record dates occurring on or after
the Grant Date and prior to the date any such Restricted Stock Units vest in
accordance with this Agreement.

7. No Right to Continued Employment. Neither the Restricted Stock Units nor any
terms contained in this Agreement shall confer upon the Participant any express
or implied right to be retained in the employment or service of the Company or
any Affiliate for any period, nor restrict in any way the right of the

--------------------------------------------------------------------------------

7

For awards to Angela F. Braly, “Change in Control” is defined in her Employment
Agreement and this section contains the appropriate reference to her Employment
Agreement.

8

For awards to Angela F. Braly, restrictive covenants and clawback provisions are
included in her Employment Agreement and this section contains the appropriate
reference to her Employment Agreement.

 

- 4 -



--------------------------------------------------------------------------------

Company, which right is hereby expressly reserved, to terminate the
Participant’s employment or service at any time for any reason. The Participant
acknowledges and agrees that any right to have restrictions on the Restricted
Stock Units lapse is earned only by continuing as an employee of the Company or
an Affiliate at the will of the Company or such Affiliate, or satisfaction of
any other applicable terms and conditions contained in the Plan and this
Agreement, and not through the act of being hired, being granted the Restricted
Stock Units or acquiring Shares hereunder.

8. The Plan. This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
regulations as may from time to time be adopted by the Committee. Unless defined
herein, capitalized terms are as defined in the Plan. In the event of any
conflict between the provisions of the Plan and this Agreement, the provisions
of the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. The Plan and the prospectus describing the Plan can be found on the
Company’s HR intranet. A paper copy of the Plan and the prospectus shall be
provided to the Participant upon the Participant’s written request to the
Company at WellPoint, Inc., 120 Monument Circle, Indianapolis, Indiana 46204,
Attention: Corporate Secretary, Shareholder Services Department.

9. Compliance with Laws and Regulations.

(a) The Restricted Stock Units and the obligation of the Company to deliver
Shares hereunder shall be subject in all respects to (i) all applicable Federal
and state laws, rules and regulations and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Company shall not deliver any certificates for
Shares to the Participant or any other person pursuant to this Agreement if
doing so would be contrary to applicable law. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of Shares upon any national securities exchange or under any state or Federal
law, or the consent or approval of any governmental regulatory body, is
necessary or desirable, the Company shall not be required to deliver any
certificates for Shares to the Participant or any other person pursuant to this
Agreement unless and until such listing, registration, qualification, consent or
approval has been effected or obtained, or otherwise provided for, free of any
conditions not acceptable to the Company.

(b) The Shares received upon the expiration of the applicable portion of the
Period of Restriction shall have been registered under the Securities Act of
1933 (“Securities Act”). If the Participant is an “affiliate” of the Company, as
that term is defined in Rule 144 under the Securities Act (“Rule 144”), the
Participant may not sell the Shares received except in compliance with Rule 144.
Certificates representing Shares issued to an “affiliate” of the Company may
bear a legend setting forth such restrictions on the disposition or transfer of
the Shares as the Company deems appropriate to comply with Federal and state
securities laws.

(c) If, at any time, the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Company pursuant to this Agreement, an
agreement (in such form as the Company may specify) in which the Participant
represents and warrants that the Participant is purchasing or acquiring the
shares acquired under this Agreement for the Participant’s own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such Shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the Shares being
offered or sold, or (ii) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption the Participant shall,
prior to any offer for sale of such Shares, obtain a prior favorable written
opinion, in form and substance satisfactory to the Company, from counsel for or
approved by the Company, as to the applicability of such exemption thereto.

10. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion and penalty provisions of
Section 409A(a)(1) do not apply to the Participant. This Agreement and the Plan
shall be administered in a manner consistent with this intent, and any provision
that would cause the Agreement or the Plan to fail to satisfy Section 409A shall
have no force and effect until amended to comply with Section 409A (which
amendment may be retroactive to the extent permitted by Section 409A and may be
made by the Company without the consent of the Participant). In particular, to
the extent the Restricted Stock Units become vested pursuant to Section 3(a) and
the issuance of the Shares at the time specified under this Agreement would
subject the Participant

 

- 5 -



--------------------------------------------------------------------------------

to the income inclusion and penalty provisions of Section 409A(a)(1), then
notwithstanding anything to the contrary in this Agreement, issuance of the
Shares will be made, to the extent necessary to comply with the provisions of
Section 409A, to the Participant on the earlier of (a) the Participant’s
“separation from service” with the Company (determined in accordance with
Section 409A); provided, however, that if the Participant is a “specified
employee” (within the meaning of Section 409A), the Participant’s date of
issuance of the Shares shall be the date that is six months after the date of
the Participant’s separation of service with the Company or (b) the
Participant’s death. 9

11. Notices. All notices by the Participant or the Participant’s assignees shall
be addressed to WellPoint, Inc., 120 Monument Circle, Indianapolis, Indiana
46204, Attention: Stock Administration, or such other address as the Company may
from time to time specify. All notices to the Participant shall be addressed to
the Participant at the Participant’s address in the Company’s records.

12. Other Plans. The Participant acknowledges that any income derived from the
Restricted Stock Units shall not affect the Participant’s participation in, or
benefits under, any other benefit plan or other contract or arrangement
maintained by the Company or any Affiliate.

 

WELLPOINT, INC.

By:  

 

Printed:   William J. Ryan Its:   Chairman, Compensation Committee   WellPoint,
Inc. Board of Directors

I DO NOT accept this Restricted Stock Unit:

 

Signature:  

 

     Printed Name:  

 

   Date:  

 

--------------------------------------------------------------------------------

9

This section is deleted from non-annual retention awards and from Angela F.
Braly’s awards.

 

- 6 -